DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, 365(c), 386(c) is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 13/390,603.

Claim Interpretation
	The Examiner notes the functional limitation of claims 1 and 5, “a supporting member configured to support the moving part….” Although the limitation satisfies prongs (A) and (B) of the test of MPEP 2181 I., the Examiner submits that prong (C) is not satisfied because the specification and drawings describe and illustrate the instant invention in a purely structural context. Therefore, one of ordinary skill in the art would understand that “supporting member” denotes structure. See, also, MPEP 2181 I. C. (stating that “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners may check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and/or (3) the prior art provides evidence that the term is an art-recognized structure to perform the claimed function). 
Double Patenting
Note that the Examiner’s position is that the instant claims do not conflict with any claims of any commonly-owned patented application. The following analysis is submitted simply to clarify the record. 
Instant claims 1 and 5 each recite the patentable and patentably distinct limitations of “a magnet holder [holding a plurality of magnets] connected with the lens holder via the elastic member such that the lens holder is capable of displacing in a direction of an optical axis” and “the plurality of magnets includes a first magnet and a second magnet which are disposed at respective positions different from each other in the direction of the optical axis.” None of the patented claims of the commonly-owned applications anticipate or render these limitations obvious. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	The following patents are commonly-owned: US # 9,001,244, US # 9,013,244, US # 9,454,465, US # 9,477,093, US # 9,625,737, US # 9,651,797, US # 9,658,466, US # 9, 753,302, US # 9,753,301, US # 9,764,386, US # 9,766,475, US # 9,766,474, US # 9,798,154, US # 10,075,641, US # 10,097,760, US # 10,321,061, US # 10,721,406, and US # 11,159,728. Of particular note, claims 1 and 2 of US # 9,013,244 recite a plurality of driving magnets separated in the direction of the optical axis but not a magnet holder connected to the lens holder via the elastic member. Rather, they only require that leaf springs themselves are linked between the between the magnet holder and the lens holder. Claims 1 and 3 of US # 9,769,386 recite a plurality of driving magnets separated in the direction of the optical axis and a leaf spring that connects a coil holder (not a magnet holder) to the lens holder. The remaining commonly-owned patents fail to claim one or both the limitations detailed above.

Allowable Subject Matter
Claims 1-7 are allowed, and the following is the Examiner’s statement of reasons for allowance: Regarding claims 1 and 5, as noted in the double patenting section above, the prior art fails to disclose or render obvious a lens driving device comprising a magnet holder that holds a plurality of magnets connected with a lens holder via an elastic member such that the lens holder is capable of displacing in a direction of an optical axis, where the plurality of magnets includes a first magnet and a second magnet which are disposed at respective positions different from each other in the direction of the optical axis. Claims 2-4,6, and 7 are allowed because they depend on or reference claim 1 or claim 5. 
Eromaki et al. (US 2009/0252488) discloses a camera module with coils and magnets for driving a lens holder in a direction of and in a direction perpendicular to an optical axis, where the magnets include a first and second magnet separated in the direction of the optical axis. Additionally, the camera module includes an elastic element positioned between a magnet holder and the lens holder. However, in Eromaki et al., the magnet holder does not hold the magnets that are separated in the optical axis direction. Also, the magnet holder is stationary; that is, it cannot be said to be part of a moving part, which is required by claims 1 and 5. Takahashi (US 2008/0187301) discloses a lens driving arrangement similar to Eromaki et al. and fails to satisfy the claim limitations for the same reasons as Eromaki et al.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Nagasaki (US 2008/0192124) discloses a camera module driving system similar to but patentably different from the driving device of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
8/2/2022